Citation Nr: 1810392	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  11-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar myofascial pain syndrome.

2.  Entitlement to a compensable rating for right foot hallux valgus with hammertoes first and second digits.

3.  Entitlement to a compensable rating for left foot hallux valgus with hammertoes first and second digits.

4.  Entitlement to service connection for an acquired psychiatric disorder claimed as depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2001 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that implemented the Board's award of service connection for hallux valgus, left foot and hallux valgus, right foot and assigned noncompensable ratings for both disorders, effective July 13, 2009 (the date the claim was received).  Additionally, service connection was awarded for lumbar myofascial pain syndrome, and a 10 percent rating was assigned, effective July 13, 2009.  Service connection for depression was denied.  The Veteran disagreed with the ratings assigned, but not the effective date.  

The issues of entitlement to a rating in excess of 10 percent for lumbar myofascial pain syndrome and entitlement to service connection for an acquired psychiatric disorder claimed as depression and bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hallux valgus of the right foot has not required surgical operation with resection of the metatarsal head and has not been shown to be of such severity as to equate to amputation of the great toe.

2.  The Veteran's hallux valgus of the left foot has not required surgical operation with resection of the metatarsal head and has not been shown to be of such severity as to equate to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial rating for hallux valgus of the right foot have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.71a.

2.  The criteria for entitlement to a compensable initial rating for hallux valgus of the left foot have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.71a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 
U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott 
v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, all relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a Veteran disagrees with the initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

III.  Hallux Valgus   

The Veteran has been assigned noncompensable ratings for hallux valgus, right foot with hammertoes on the first and second digits and hallux valgus, left foot with hammertoes on the first and second digits.  The Veteran seeks an increased initial rating.


Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5280, hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5282 provides ratings for hammer toe.  Under Diagnostic Code 5282, a maximum 10 percent rating is warranted for hammer toes affecting all toes, unilateral without claw foot.  A non-compensable rating is assigned for hammer toe of single toes.

The Veteran's VA treatment records noted complaints of pain in the area of her 
bunions and x-rays showed bilateral hallux valgus deformities with normal bone 
joints and soft tissues.

X-rays of the feet were performed in March 2010.  Impressions revealed bilateral hallux valgus.

The Veteran was afforded a VA examination in December 2010.  The examination revealed 30 degrees of hallux valgus on the right and 20 degrees of hallux valgus on the left.  The Veteran had tenderness over MP joints of both the right and the left great toes.  She was noted to have a hammertoe on the third toe of the right foot with tenderness at the MP joint.  The Veteran's gait was normal at the time of examination and there was no objective evidence of painful motion, edema, instability, or weakness.  There were also no unusual calluses or breakdown noted.  There was no unusual shoe wear pattern, skin or vascular changes, high arch, claw foot, pes planus, or any other deformity noted on either foot.  There was also no forefoot or midfoot malalignment noted.  The Veteran was also noted to have normal active range of motion of the MP joint of the great toe of both the right and left foot.

Treatment records dated from February 2003 to March 2011 show that the Veteran had left and right foot hallux valgus deformities.  The Veteran's bone joints and soft tissues were normal in appearance.  Additionally, there is no indication within the treatment records of the metatarsal head being surgically resected or indication that the condition was functionally equivalent to an amputation of the great toe.  Additionally, there was no indication that hammer toes affected all toes on either the left or right foot.

The Veteran was afforded a VA examination in May 2013.  She reported bilateral 
foot pain and difficulty in walking or standing for prolonged periods.  The Veteran reported that she cannot wear high heels, she cannot run or walk, and she cannot due certain exercises.  The Veteran indicated that increased activity caused marked flare-ups of pain.  Upon examination, the Veteran was diagnosed with bilateral hallux valgus and hammertoes.  Hallux rigidus was not endorsed.  The Veteran indicated that she did not have surgery for her hallux valgus.  The examiner reported that the Veteran's condition was of mild or moderate severity.  He found that there was functional loss in that there was bilateral pain on weight-bearing and non weight-bearing, swelling, disturbance of locomotion, bilateral interference with sitting, and bilateral interference with standing.   Imaging studies were performed and arthritis was not documented.  No degenerative or traumatic arthritis was documented.  The examiner also found that there was not impairment of either extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In the remarks section of the report, the examiner stated that the examination of the Veteran's feet was not consistent with hammertoes, despite noting a diagnosis, and that x-rays were also negative for findings of hammertoes.  The examiner further noted that the lateral angle of her bilateral first MTPJ with overlap of the second toe over the third toe is typical manifestations of the progression of hallux valgus.

The Veteran was most recently afforded a VA examination in April 2016.  The Veteran reported that since the last examination, her feet feel numb and her toes will lock dependent upon the activity, her footwear, and upon rising from sleep.  She denied any new treatment, injuries, or surgeries since the last exam.  Upon examination, the Veteran was diagnosed with bilateral hallux valgus and hammertoes.  The examiner also noted that the Veteran also had plantar fasciitis of the left foot.  Additionally, the Veteran reported that her bunions are larger and that her hammertoes have worsened on the left foot.  The Veteran also reported functional loss or impairment in that she cannot wear high heels, run, walk, or do certain exercises.  Upon examination, the Veteran reported pain and swelling on use of the feet.  The Veteran did not have extreme tenderness, marked deformity, or metatarsalgia.  The examination showed mild/moderate hallux valgus.  There was no indication of postoperative residuals with resection of the metatarsal head on either foot and there was no indication of severe symptoms, equivalent to that of amputation of the great toe on either foot.

Considering the pertinent facts in light of applicable rating criteria, the Board finds 
that a compensable disability rating for the Veteran's hallux valgus of the right and left foot is not warranted for any period on appeal as there was no indication of postoperative residuals with resection of the metatarsal head on either foot and there was no indication of severe symptoms, equivalent to that of amputation of the great toe on either foot.  

Similarly, in regard to hammer toes, there has been no indication that the Veteran had hammer toes of all toes, unilateral without claw foot as the May 2013 VA examiner noted that her x-rays were negative for findings of hammer toes under DC 5282.

The Board notes that a compensable 10 percent rating under DC 5280 is not warranted for hallux valgus as the Veteran has not undergone surgical resection of the metatarsal head of her right or left foot.  In addition, the medical evidence of record, discussed above, does not suggest that the Veteran suffered from severe right or left foot hallux valgus equivalent to amputation of the right or left great toe.  Upon VA examination in April 2016, the Veteran did not require any assistive device to ambulate.  The Veteran has shown the ability to walk, stand, and other than that, did not have limitations to her daily living, throughout the appeal period.  The examiner at the April 2016 examination determined that the Veteran's lower extremity functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Thus, the Veteran's hallux valgus of the right or left foot is not equivalent to amputation of the right or left great toe for any period on appeal.

VA treatment records likewise do not indicate that the Veteran's symptomatology matches the criteria for a compensable rating under Diagnostic Code 5280.  

Thus, without such evidence, compensable ratings under Diagnostic Code 5280 are not warranted.


ORDER

Entitlement to a compensable rating for right foot hallux valgus with hammertoes first and second digits is denied.

Entitlement to a compensable rating for left foot hallux valgus with hammertoes 
first and second digits is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that she is afforded every possible consideration. 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2017).

Lumbar Myofascial Pain

The Veteran contends that her service-connected lumbar myofascial pain syndrome condition has worsened and is seeking an increased disability rating in excess of 10 percent.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

The Veteran was last afforded a VA examination in April 2016.  The Veteran reported that she works a sedentary job and that she has pain with prolonged walking, standing, and sitting.  She also reported that she developed pain in her neck and arms and that she would wake up posturing.  She further reported bilateral radicular symptoms and leg weakness.  The examiner noted that radicular symptoms are not associated with myofascial pain syndrome per the majority of peer review medical literature.  Forward flexion was 0 to 90 degrees, extension was 0 to 15 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 30 degrees, and right and left lateral rotation were both to 30 degrees.   Following three repetitions of motion, there was no increase of pain, fatigue, weakness, lack of endurance, or incoordination.  There was no kyphosis, scoliosis, lordosis, or ankylosis of the spine, and no muscle spasm.  There was localized tenderness, which did not result in abnormal gait or abnormal spinal contour.  No IVDS was noted.

Since that time, the Veteran has alleged an increase in the severity of her symptoms and has submitted additional treatment records.  

In August 2016, the Veteran presented to the emergency room.  A copy of the report notes that the Veteran was seen for chronic back pain which was reported to have been worsening in symptomatology and fluctuating in intensity.  The Veteran reported that she thinks she aggravated her chronic back pain.  The Veteran denied bowel and bladder dysfunction, altered sensation, focal weakness, saddle numbness, or abdominal pain.  

The Veteran also submitted private treatment records dated from August 2016 to October 2016.  The records reveal that the Veteran presented with long-standing low back pain and bilateral thigh pain.  She also reported that her symptoms of occasional radiation to her thighs and numbness were gradually worsening over the last few months.  Upon examination, the Veteran's gait was deemed intact and her alignment was deemed normal.  She had flexion to mid tibia and extension to 15 degrees with discomfort.  No specific range of motion testing results were submitted.

In light of the allegations of worsening symptoms, the Board finds that remand is required in order to afford the Veteran a VA examination so as to determine her current level of impairment with regard to her low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, due to the length of time which may elapse on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.  The Veteran should also be provided with an opportunity to identify and provide a release for any private treatment providers who have treated her for her low back disability so that VA may obtain such records.

Acquired Psychiatric Disorder

By way of background, the Veteran's service treatment records show no findings of treatment or diagnosis of depression or another mental condition.  The Veteran's VA treatment records show a current diagnosis of depressive order as of February 2010.

A June 2010 mental health consultation note reveals that the Veteran presented with symptoms of anger management, depression, and mild PTSD which was being treated with low dose Zoloft.  Upon examination, the Veteran was diagnosed with Axis I Major Depressive Disorder, recurrent, moderate to severe.

In a July 2010 mental health outpatient note, the Veteran presented for a follow up for Bipolar II disorder.  The examination revealed a diagnosis of bipolar disorder and the Veteran was prescribed medication.  

In an August 2010 mental health note, the Veteran reported that she had been having anger management problems since she was in the service and reported that she had mood swings for around eight years.  The Veteran further reported that she started taking medication while in the military after she stabbed her husband during an argument.  The Veteran was diagnosed with Axis I PTSD and bipolar II disorder.  

The Veteran was most recently afforded an examination in May 2013.  In the May 2013 examination report, the examiner diagnosed the Veteran with depression and bipolar disorder and opined that it was less likely than not related to service.  The examiner also linked the mood disorder to distress over a hysterectomy and conditions of her job as a Veteran's service representative following service.  The rationale provided contained a general and conclusory statement based upon the lack of treatment while in service.  The examiner also opined that the Veteran's report of stressors did not indicate exposure to a traumatic event that met DSM-IV criteria.  

Thereafter, mental health notes dated in July 2013 and November 2013 reveal that the Veteran continued to experience stressors associated with PTSD/MST.  In a February 2014 mental health outpatient note, impressions revealed that the Veteran had PTSD and bipolar disorder.  Also, service connection is in effect for total hysterectomy.  In light of additional relevant evidence since the last VA examination, the Board finds that another examination and opinion should be procured. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Afford the Veteran a VA examination, for evaluation of the service-connected lumbar myofascial strain syndrome and for any functional impairment, including during flare-ups.

(a) The examiner should specifically report the ranges of motion of the thoracolumbar spine.  Ranges of motion testing should be conducted in active motion, passive motion, weight-bearing, and non-weight-bearing; and all results reported.  If any such testing is not warranted for the disability in question, the examiner should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so. 

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should identify all psychiatric disabilities (including PTSD, PTSD/MST, MDD, and bipolar disorder) present during the pendency of the appeal and provide and opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present acquired psychiatric disability had its onset during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service. 

A complete rationale for all opinions must be provided. 

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If any of the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Thereafter, readjudicate the claims for entitlement to service connection for a low back disability, asthma and an acquired psychiatric disability.  If the benefits sought remain denied, the Veteran and her representative must be provided a SSOC and an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


